ACCEPTED
                                                                         14-14-00825-CV
                                                         FOURTEENTH COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                     7/1/2015 3:28:32 PM
                                                                   CHRISTOPHER PRINE
                                                                                  CLERK

                 No. 14-14-00825-CV

                   ______________                        FILED IN
                                                  14th COURT OF APPEALS
                                                     HOUSTON, TEXAS
                   IN THE                          7/1/2015 3:28:32 PM
             COURT OF APPEALS                     CHRISTOPHER A. PRINE
                                                           Clerk
                  FOR THE
        FOURTEENTH DISTRICT OF TEXAS
                  at Houston
               ______________

  INWOOD FOREST COMMUNITY ASSOCIATION,
                 Appellants

                           v.

           TOAN VAN NGUYEN, ET AL
                  Appellees

     Appealed from the 165th Judicial District Court
                 Harris County, Texas


            DOROTHY BURCHFIELD’S
    NOTICE REGARDING APPELLEE’S BRIEF



                   Thomas Sanders
                     P.O. Box 1860
                Sugar Land, TX 77487
                 Tel: (281) 242-9700
                 Fax: (281) 242-8340
                State Bar No. 17609900
               tcsanders76@yahoo.com
ATTORNEY FOR APPELLEE DOROTHY BURCHFIELD



                           1
                           DOROTHY BURCHFIELD’S
                  NOTICE REGARDING APPELLEE’S BRIEF


         COMES NOW Dorothy Burchfield, Appellee herein, and shows the Court the

following:


         1.   Dorothy Burchfield adopts the factual analysis and legal argument in

Appellee’s brief previously filed with this Court, and will NOT be filing a separate brief

apart from Appellee’s.

                                                       Respectfully Submitted,
                                                         /s/ Tom Sanders
                                                       _______________________
                                                       Thomas Sanders




                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been served on all parties on this
    st
the 1 day of July, 2015.
                                                         /s/ Tom Sanders
                                                       _______________________
                                                       Thomas Sanders




                                            2